DETAILED ACTION
This action is in response to the amendment filed 12/9/2020.
Claims 1, 2, 4, 5, 7-16, and 18-21 are currently pending.
This application is U.S. National Phase of International Patent Application number PCT/EP2016/082022 which claims priority to German Application number 10 2015 122 602.2, filed 12/22/2015.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Response to Arguments
Applicant’s arguments, see pages 6 and 7 of amendment, filed 12/9/2020, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 103 as being unpatentable over Yang in view of Obradovichin view of Miller in view of Penilla in view of Kitao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uhm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 10, 11, 13, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0077652), in view of Obradovich (US 6,275,231), in view of Miller et al. (US 2016/0303968), hereinafter Miller, in view of Penilla et al. (US 2015/0178034), hereinafter Penilla, in view of Uhm (US 2017/0349098).

As per claim 1, Yang teaches the following:
a transportation vehicle, (see Fig. 2), having an image capturing unit, (see paragraph [0086], “rear camera”), a plurality of devices, (see Fig. 5 for possible device interfaces such as A/C, navigation, radio, etc.), an operating system for operating the devices, (see Fig. 1, controller 2); wherein 
the operating system comprises an output and input unit comprising a display surface having at least one first and second area, (see Fig. 4), and wherein the operating system is to: 
generate, based on the detected driving state, a graphic user interface that controls one or more of the plurality of devices.  As Yang further teaches in paragraph [0149], a reversing assistance application may be executed when the vehicle is placed 
wherein the generated graphic user interface is output by the first area of the display surface, wherein the first area has a touch-sensitive surface by which a user input is detected during the first driving state to control the one or more of the plurality of devices of the transportation vehicle.  As Yang shows in Fig. 11, and corresponding paragraph [0150], a first and second visual interface may be changed in response to the satisfaction of condition.  As may be seen in Yang’s Fig. 6D, and corresponding paragraph [0122], this interface may include vehicle-peripheral information m34 (first area).  Yang further teaches in paragraph [0122] that the user may interact with the interface by “touching the touch panel”, and 
wherein image data of the image capturing unit of the transportation vehicle is displayed by the second area of the display surface.  As Yang shows in Fig. 4, and corresponding paragraph [0122], the reverse assistance application may include reverse image m33 captured by the reverse camera  (second area);  and
wherein, based on the detected user input, a control signal is generated to operate the one or more of the plurality of devices of the transportation vehicle according to the detected user input.  As Yang teaches in paragraph [0123], menu m39 may be interacted with by the user for changing information related to the reverse operations.  Yang further shows various controls in association with the user interfaces as may be seen in the bottom portion of m33 of Fig. 6D.

Furthermore, Yang in view of Obradovich does not explicitly teach of a first and second driving state or the selected device is to be controlled based on the detected driving state.  Miller teaches the following:
detect one of first and second driving state of the transportation vehicle.  As Miller teaches in paragraph [0025], and corresponding Fig. 2, vehicle attributes may be detected, such as GPS location, vehicle speed, etc., which are interpreted to encompass applicant’s “driving state”; 
select the first or second device to control based on the detected driving state.  As Miller teaches in paragraph [0033], a controller 110, via a prediction module 120, determines probability of a device to control based on past similar conditions.  Miller gives the example of turning on a radio approximately two minutes after a vehicle key-on.  Miller gives another example in paragraph [0040] of controlling a radio in response to a speed event.  Miller further shows in Fig. 6, and corresponding paragraph [0042], 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the user interface of Yang in view of Obradovich with the control of devices in response to driving states of Miller.  One of ordinary skill would have been motivated to have made such modification because as Miller teaches in paragraph [0002], such prediction of devices to control would benefit a user of Yang in view of Obradovich as the number of features and functions available to a driver increases, as does the complexity of a user interface used to control these devices.
Still further, Yang does not explicitly teach of a driving state and a stationary state.  Penilla teaches the following:
when the transportation vehicle is traveling, the first driving state is detected and, when the transportation vehicle is stationary, the second driving state is detected.  As Penilla teaches in paragraph [0143], certain user interfaces may be set to be enabled/disabled (display/nondisplay) based upon when a vehicle is in motion or when the vehicle has come to a stop.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the criteria for interface display of Yang with the vehicle in motion/stopped settings of Penilla.  One of ordinary skill would have been motivated to have made such modification because as Penilla teaches in paragraph [0143], certain interfaces may create an unsafe driving environment if said interfaces are utilized while the vehicle is in motion.

and wherein the output and input unit is disposed in an interior of the transportation vehicle in an outer region with respect to exterior of the transportation vehicle on a driver side within an easy view of a driver achievable with eye movement and without head movement.  As seen in Fig. 3b of Uhm, the interface display 211 is in the interior of the vehicle, and in an outer region with respect to the exterior, on the driver’s side.
wherein the image data comprises digital mirror image data captured laterally next to the transportation vehicle on the driver side and viewed rearward, wherein the image data displayed by the second area of the display surface is displayed independently of the detected driving state of the transportation vehicle.  As Uhm teaches in paragraph [0248], and corresponding Fig. 11A, a constant display may be that of a side-view mirror.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display position and camera display of Yang with the flexible forward and side-view mirror display of Uhm.  One of ordinary skill would have been motivated to have made such modification because as Uhm teaches in paragraph [0004], such placement of a display and the side-view mirror camera would benefit a user with improved visibility due to exterior light.  
 
Regarding claim 2, Yang teaches the vehicle of claim 1 as described above.  Yang further teaches the following:
the graphic user interface comprises operating elements and the user input is detected by an operating gesture executed with an actuating object, wherein the operating gesture is executed by at least one of the operating elements.  As Yang teaches in paragraphs [0100] – [0102], the various interfaces (operating elements) may contain commands (actuating objects) related to the corresponding interfaces, such as “the sound playback application may display a guide image for receiving various commands related to various operations, as some parts of the visual interface”.

Regarding claim 4, Yang teaches the vehicle of claim 1 as described above.  Yang further teaches the following:
at least one of the plurality of devices is disposed relative to the driver on the same side as the output and input unit.  As Yang shows in Fig. 2, one device which may be controlled is that of the radio 223 and is “disposed relative to the driver on the same side as the output and input unit”.

Regarding claim 5, Yang teaches the vehicle of claim 1 as described above.  Yang further teaches the following:
at least one of the plurality of devices comprises an actuator.  As Yang shows in Fig. 6A, two device presented are that of a music player and an air conditioner, both of which may be turned off, thus making the devices “actuators”.

Regarding claim 7, Yang teaches the vehicle of claim 1 as described above.  While Yang teaches of displaying specific user interfaces based upon criteria being met (driving state), Yang does not explicitly teach of the device being a vehicle door.  Obradovich teaches the following:
wherein the one or more of the plurality of devices, selectable in the second driving state, comprises a transportation vehicle door of the transportation vehicle.  As Obradovich teaches in column 15, lines 46-55,controls 851, 853, 855, and 857 may be touched by the user controllably closes the corresponding door if it is previously open, and vice versa.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface controls of Yang with the door controls of Obradovich.  One of ordinary skill would have been motivated to have made such modification because Yang never limits themselves to the types of interfaces which may be presented and shows a clear desire to present basic vehicle function interfaces as may be seen in Fig. 5, a2, with the presentation of an air-conditioner control, where the door control of Obradovich is seen as a basic vehicle function.

Regarding claim 10, Yang teaches the vehicle of claim 1 as described above.  Yang further teaches the following:
the image capturing unit of the transportation vehicle comprises a digital outer mirror.  As Yang teaches in paragraph [0086], a “rear camera” is utilized which is interpreted as encompassing a “digital outer mirror” as the camera shows a user what is behind a vehicle in the same fashion as an external mirror.

Regarding claim 11, Yang teaches the vehicle of claim 1 as described above.  Yang further teaches the following:
the graphic user interface comprises static operating elements and the static operating elements are generated independently of the detected transportation vehicle state.  As Yang shows in Fig. 6A, a2, an air-conditioner control is presented which is interpreted as a static operating element and is independent of the vehicle state as may be seen in Fig. 6D, a2, where the control is presented both while the reverse assist application is running and when it is not.

As per claim 13, Yang teaches the following:
a method for operating, by an operating system, a plurality of devices, (see Fig. 5 for possible device interfaces such as A/C, navigation, radio, etc.), of a transportation vehicle; 
comprising an image capturing unit, (see paragraph [0086], “rear camera”),  and an output and input unit, (see Fig. 1, 1 and 3), having a display surface with first and second area, the first area having a touch-sensitive surface.  As Yang shows in Fig. 4, and corresponding paragraph  [0083], display panel 112 may be divided into main display region (m) and auxiliary display region (a).  Yang further teaches in paragraph [0122] that the user may interact with the interface by “touching the touch panel”,
the method comprising:
generating, based on the detected driving state, a graphic user interface for the selected device.  As Yang further teaches in paragraph [0149], a reversing assistance 
wherein the generated graphic user interface that controls one or more of the plurality of devices of the transportation vehicle, wherein the generated graphic user interface is output by the first area of the display surface and a user input is detected by the touch-sensitive surface of the first area during the first driving state to control the one or more of the plurality of devices.  As Yang shows in Fig. 11, and corresponding paragraph [0150], a first and second visual interface may be changed in response to the satisfaction of condition.  As may be seen in Yang’s Fig. 6D, and corresponding paragraph [0122], this interface may include vehicle-peripheral information m34 (first area).  Yang further teaches in paragraph [0122] that the user may interact with the interface by “touching the touch panel”; and 
displaying image data of the image capturing unit of the transportation vehicle on the second area of the display surface.  As Yang shows in Fig. 4, and corresponding paragraph [0122], the reverse assistance application may include reverse image m33 captured by the reverse camera  (second area),
However, Yang does not explicitly teach of generating control signal and transferring them to the selected device.  Obradovich teaches the following:
generating, based on the detected user input, a control signal; and transmitting the control signal to the one or more of the plurality of devices of the transportation vehicle. Obradovich teaches in column 4, lines 1-6, that processor 103 may be utilized to transmit data and control signals to the different subsystems of a vehicle.  

Furthermore, Yang in view of Obradovich does not explicitly teach of a first and second driving state or the selected device is to be controlled based on the detected driving state.  Miller teaches the following:
detecting one of first and one second driving state of the transportation vehicle.  As Miller teaches in paragraph [0025], and corresponding Fig. 2, vehicle attributes may be detected, such as GPS location, vehicle speed, etc., which are interpreted to encompass applicant’s “driving state”.  As Miller teaches in paragraph [0033], a controller 110, via a prediction module 120, determines probability of a device to control based on past similar conditions.  Miller gives the example of turning on a radio approximately two minutes after a vehicle key-on.  Miller gives another example in paragraph [0040] of controlling a radio in response to a speed event.  Miller further shows in Fig. 6, and corresponding paragraph [0042], that the specific controls for a device may be displayed to the user in response to a “driving state”; 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the user interface of Yang in view of Obradovich with the control of devices in response to driving states of Miller.  One of 
Still further, Yang does not explicitly teach of a driving state and a stationary state.  Penilla teaches the following:
when the transportation vehicle is traveling, the first driving state is detected and, when the transportation vehicle is stationary, the second driving state is detected.  As Penilla teaches in paragraph [0143], certain user interfaces may be set to be enabled/disabled (display/nondisplay) based upon when a vehicle is in motion or when the vehicle has come to a stop.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the criteria for interface display of Yang with the vehicle in motion/stopped settings of Penilla.  One of ordinary skill would have been motivated to have made such modification because as Penilla teaches in paragraph [0143], certain interfaces may create an unsafe driving environment if said interfaces are utilized while the vehicle is in motion.
Still further, while Yang does teach of reverse cameras in paragraph [0122], Yang does not explicitly teach of the placement of the interface or the interface being a lateral view.  Uhm teaches the following:
and wherein the output and input unit is disposed in an interior of the transportation vehicle in an outer region with respect to exterior of the transportation vehicle on a driver side within an easy view of a driver achievable with eye movement and without head movement.  As seen in Fig. 3b of Uhm, the interface display 211 is in the interior of the vehicle, and in an outer region with respect to the exterior, on the driver’s side.
wherein the image data comprises digital mirror image data captured laterally next to the transportation vehicle on the driver side and viewed rearward, wherein the image data displayed by the second area of the display surface is displayed independently of the detected driving state of the transportation vehicle.  As Uhm teaches in paragraph [0248], and corresponding Fig. 11A, a constant display may be that of a side-view mirror.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display position and camera display of Yang with the flexible forward and side-view mirror display of Uhm.  One of ordinary skill would have been motivated to have made such modification because as Uhm teaches in paragraph [0004], such placement of a display and the side-view mirror camera would benefit a user with improved visibility due to exterior light.  

Regarding claim 14, Yang teaches the method of claim 13 as described above.  Yang further teaches the following:
image data of a digital outer mirror of the transportation vehicle are detected by the image capturing unit of the transportation vehicle.  As Yang teaches in paragraph [0086], a “rear camera” is utilized which is interpreted as encompassing a “digital outer 

Regarding claim 16, Yang teaches the method of claim 13 as described above.  Yang further teaches the following:
the graphic user interface comprises operating elements and the user input is detected by an operating gesture executed with an actuating object, wherein the operating gesture is executed by at least one of the operating elements.  As Yang teaches in paragraphs [0100] – [0102], the various interfaces (operating elements) may contain commands (actuating objects) related to the corresponding interfaces, such as “the sound playback application may display a guide image for receiving various commands related to various operations, as some parts of the visual interface”.  As Yang shows in Fig. 6A, two device presented are that of a music player and an air conditioner, both of which may be turned off, thus making the devices “actuators”.  

Regarding claim 20, Yang teaches the method of claim 13 as described above.  Yang further teaches the following:
the graphic user interface comprises static operating elements generated independently of the detected transportation vehicle state.  As Yang shows in Fig. 6A, a2, an air-conditioner control is presented which is interpreted as a static operating element and is independent of the vehicle state as may be seen in Fig. 6D, a2, where the control is presented both while the reverse assist application is running and when it is not.  

Claims 8, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Obradovich in view of Miller in view of Penilla in view of Lotapas in view of Uhm applied to claims 1, 7, and 13, further in view of Ette et al. (US 2016/0096509), hereinafter Ette.
	
Regarding claim 8, modified Yang teaches the vehicle of claim 7 as described above.  While Obradovich teaches of touch enabled door controls, Obravich teaches in column 15, lines 50-55 that such controls operate in an open/close matter and thus does not explicitly teach “the user input comprises a movement direction and the transportation vehicle door is controlled depending on the movement direction”.  Ette teaches in paragraph [0043] that a direction of a user gesture may be utilized to determine the movements of an automatic door such as swiping in an opposite direction while a door is opening causes the door to cease movement.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the door input controls of Yang in view of Obradovich with the directional input gestures of Ette.  One of ordinary skill would have been motivated to have made such modifications because the directional dependent input of Ette would benefit a user of Yang in view of Obradovich in allowing the user to cancel a door open command while the opening function is operating, thus bypassing the requirement that the user wait for the door to fully open before being able to issue a command to close the door again.

Regarding claim 15, modified Yang teaches the method of claim 13 as described above.  While Obradovich teaches of touch enabled door controls, Obravich teaches in column 15, lines 50-55 that such controls operate in an open/close matter and thus does not explicitly teach “the one or more of the plurality of devices comprises a transportation vehicle door and the user input comprises a movement direction, wherein the transportation vehicle door is controlled depending on the movement direction”.  Ette teaches in paragraph [0043] that a direction of a user gesture may be utilized to determine the movements of an automatic door such as swiping in an opposite direction while a door is opening causes the door to cease movement.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the door input controls of Yang in view of Obradovich with the directional input gestures of Ette.  One of ordinary skill would have been motivated to have made such modifications because the directional dependent input of Ette would benefit a user of Yang in view of Obradovich in allowing the user to cancel a door open command while the opening function is operating, thus bypassing the requirement that the user wait for the door to fully open before being able to issue a command to close the door again.

Regarding claim 18, modified Yang teaches the method of claim 13 as described above.  While Obradovich teaches of touch enabled door controls, Obravich teaches in column 15, lines 50-55 that such controls operate in an open/close matter and thus does not explicitly teach “the plurality of devices, selectable in the second driving state, comprises a transportation vehicle door of the transportation vehicle and the user input comprises a movement direction and the transportation vehicle door is controlled depending on the movement direction”.  Ette teaches in paragraph [0043] that a direction of a user gesture may be utilized to determine the movements of an automatic door such as swiping in an opposite direction while a door is opening causes the door to cease movement.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the door input controls of Yang in view of Obradovich with the directional input gestures of Ette.  One of ordinary skill would have been motivated to have made such modifications because the directional dependent input of Ette would benefit a user of Yang in view of Obradovich in allowing the user to cancel a door open command while the opening function is operating, thus bypassing the requirement that the user wait for the door to fully open before being able to issue a command to close the door again.

Claims 9, 12, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Obradovich in view of Miller in view of Penilla in view of Uhm as applied to claims 1, 10, 13, and 20, further in view of Kinoshita et al. (US 2015/0274016), hereinafter Kinoshita.

Regarding claim 9, Yang teaches the vehicle of claim 1 as described above.  While Yang teaches of displaying specific user interfaces based upon criteria being met (driving state), Yang does not explicitly teach of the device being a lighting device in the first driving state.  Kinoshita teaches the following:
wherein the one or more of the plurality of devices selectable in the first driving state, comprises a lighting device of the transportation vehicle.  As Kinoshita teaches in paragraph [0086], and corresponding Fig. 9, a headlight command button 62 may be displayed in a user interface for illuminating a vehicle’s headlights.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface controls of Yang with the headlight control of Kinoshita.  One of ordinary skill would have been motivated to have made such modification because Yang never limits themselves to the types of interfaces which may be presented and shows a clear desire to present basic vehicle function interfaces as may be seen in Fig. 5, a2, with the presentation of an air-conditioner control, where the headlight control of Kinoshita is seen as a basic vehicle function.

Regarding claim 12, Yang teaches the vehicle of claim 10 as described above.  While Yang teaches of displaying static operating elements, Yang does not explicitly teach of the static element being a headlamp device.  Kinoshita teaches the following:
a headlamp device of the transportation vehicle is operated by the static operating elements.  As Kinoshita teaches in paragraph [0086], and corresponding Fig. 9, a headlight command button 62 may be displayed in a user interface for illuminating a vehicle’s headlights.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface controls of Yang with the headlight control of Kinoshita.  One of ordinary skill would have been motivated to have made such modification because Yang never limits themselves to the types of interfaces 

Regarding claim 19, Yang teaches the method of claim 13 as described above.  While Yang teaches of displaying specific user interfaces based upon criteria being met (driving state), Yang does not explicitly teach of the device being a lighting device in the first driving state.  Kinoshita teaches the following:
the one or more of the plurality of devices selectable in the first driving state comprises a lighting device of the transportation vehicle.  As Kinoshita teaches in paragraph [0086], and corresponding Fig. 9, a headlight command button 62 may be displayed in a user interface for illuminating a vehicle’s headlights.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface controls of Yang with the headlight control of Kinoshita.  One of ordinary skill would have been motivated to have made such modification because Yang never limits themselves to the types of interfaces which may be presented and shows a clear desire to present basic vehicle function interfaces as may be seen in Fig. 5, a2, with the presentation of an air-conditioner control, where the headlight control of Kinoshita is seen as a basic vehicle function.

Regarding claim 21, Yang teaches the method of claim 20 as described above.  While Yang teaches of displaying static operating elements, Yang does not explicitly teach of the static element being a headlamp device.  Kinoshita teaches the following:
a headlamp device of the transportation vehicle is operated by the static operating elements.  As Kinoshita teaches in paragraph [0086], and corresponding Fig. 9, a headlight command button 62 may be displayed in a user interface for illuminating a vehicle’s headlights.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface controls of Yang with the headlight control of Kinoshita.  One of ordinary skill would have been motivated to have made such modification because Yang never limits themselves to the types of interfaces which may be presented and shows a clear desire to present basic vehicle function interfaces as may be seen in Fig. 5, a2, with the presentation of an air-conditioner control, where the headlight control of Kinoshita is seen as a basic vehicle function.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ostreko et al. (US 2010/0201896), see Figs. 15-23.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                     Supervisory Patent Examiner, Art Unit 2175